DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 08/21/2020.
Claims 1-5, 8-10 and 12 were amended.
Claims 13-15 were canceled.
Claims 16-23 were newly introduced.
Claims 1-12 and 16-23 are pending.
Claims 1-12 and 16-23 were examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 1, 16 and 23 recite “whereby the record of the plurality of messages can be used to provide at least one of increased security of the one or more blockchains and/or interoperability between applications and the one or more blockchains,”  which are statements of intended use or field of use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1-12 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 

a. “identifying a plurality of messages, wherein each of the messages in the plurality of messages is recorded on at least one of the blockchains”;b. “determining a message identifier for each identified message based at least in part on content of the corresponding identified message; and”;c. “storing the message identifiers in a data store that is separate from the one or more blockchains as a record of the plurality of messages, wherein the record includes order data indicative of the relative order of the plurality of messages and includes a pointer to each of the messages on a corresponding at least one of the multiple blockchains, whereby the record of the plurality of messages can be used to provide at least one of increased security of the one or more blockchains and/or interoperability between applications and the one or more blockchains.”
Therefore, the portions highlighted in bold above recite evaluating stored information and electronic recordkeeping, which is an abstract idea grouped within the certain methods of organizing human activity and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of processing/repurposing information. Additionally, the claims are also grouped within mental processes because the steps recited describe observing, evaluating and extracting data, which is a concept that can be performed in the human mind or by pen and paper. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mental processes groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: at least one computer processor, at least one memory device/non-transient computer readable media and at least one blockchain. Merely using at least one computer processor, at least one memory device/non-transient computer readable media only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: identifying… messages…, determining… identifier for each identified message…, storing… identifiers…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional computer elements, such as at least one computer processor, at least one memory device/non-transient computer readable media, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea of evaluating stored information and electronic recordkeeping. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of evaluating stored information and electronic recordkeeping.

Dependent claims 2-12 and 17-22 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
d) wherein identifying the plurality of messages comprises: reading the content of each new block added to each of the one or more blockchains. e) wherein identifying the plurality of messages further comprises: comparing the messages in each new block against a relevance criterion; and selecting messages that meet the relevance criterion. f) wherein storing the record of the plurality of messages in the data store comprises, each time a message is identified in a new block, storing a record of that identified message in the data store, wherein the order data is based on the relative order in which each of the plurality of messages was identified. g) wherein: the record of the plurality of messages comprises a plurality of consecutive verification sets, and wherein at least some of the plurality of consecutive verification sets comprise one or more of the message identifiers corresponding to a respective one or more of the plurality of messages. h) further comprising: storing, on at least one of the one or more blockchains, a record of the most recent verification set of the plurality of consecutive verification sets. i) further comprising: checking that a record of the preceding verification set in the plurality of verification sets is present on the at least one of the one or more blockchains, and if a record of the preceding verification set is not present on the at least one of the one or more blockchains: replaying a record of the preceding verification set onto the at least one of the one or more blockchains. j) further comprising: if a record of the preceding verification set is not present on the at least one of the one or more blockchains: checking that each of the messages identified in the preceding verification set is present on its corresponding blockchain of the one or more blockchains, and if one or more of the messages identified in the preceding verification block are not present on their corresponding blockchains of the one or more blockchains: replaying the one or more messages onto their corresponding blockchains. k) further comprising: checking that each of the messages identified in the most recent verification set is present on the at least one of the one or more blockchains, and if one or more of the messages identified in the preceding verification block are not present on their corresponding blockchains of the one or more blockchains: replaying the one or more messages onto their corresponding blockchains. l) wherein the record of the most recent verification set comprises a verification set identifier that is determined based at least in part on the contents of the most recent verification set. m) wherein the verification set identifier of the most recent verification set comprises a hash of the contents of the most recent verification set. n) wherein the record of the plurality of messages comprises a plurality of the message identifiers. 
With respect to claims 5 and 20, the claims further recite item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the record comprises (i.e. sets) and what these sets "comprise (i.e. identifiers). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 10, the claim further recites item l) above, which includes the language “wherein the record of the most recent verification set comprises a verification set identifier that is determined based at least in part on the contents of the most recent verification set”, language directed to non-functional descriptive material. Therefore, the BRI of claim 10 does not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a record comprises (i.e. an identifier) and the description of this identifier. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 11, the claim further recites item m) above, which includes the language “wherein the verification set identifier of the most recent verification set comprises a hash of the contents of the most recent verification set.”, language directed to non-functional descriptive material. Therefore, the BRI of claim 11 does not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what an identifier comprises (i.e. a hash). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 12, the claim further recites item n) above, which includes the language “wherein the record of the plurality of messages comprises a plurality of the message identifiers., language directed to non-functional descriptive material.
Therefore, the BRI of claim 11 does not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a record comprises (i.e. identifiers). Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 5, 10, 11, 12, 20, which represent additional language g), l), m), n) do not alter the analysis provided with respect to independent claims 1, 16 and 23. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.


With respect to claims 2 and 17, the claims recite item d) above, which represent the additional elements/functions of reading contents. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 3 and 18, the claims recite item e) above, which represent the additional elements/functions of filtering messages according to a criterion. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 4 and 19, the claims recite item f) above, which represent the additional elements/functions of further describe the storing step. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 6 and 21, the claims recite item h) above, which represent the additional elements/functions of storing verification data in a blockchain. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 7 and 22, the claims recite item i) above, which represent the additional elements/functions of checking that a record was successfully recorded. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 8, the claim recites item j) above, including the language “if a record of the preceding verification set is not present on the at least one of the one or more blockchains: checking that each of the messages identified in the preceding verification set is present on its corresponding blockchain of the one or more blockchains, and if one or more of the messages identified in the preceding verification block are not present on their corresponding blockchains of the one or more blockchains: replaying the one or more messages onto their corresponding blockchains.”; , language directed to contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. Therefore, the BRI of claim 8 represents the additional elements/functions of conditionally checking message integrity of a verification set. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer.

With respect to claim 9, the claim recites item k) above, including the language “if one or more of the messages identified in the preceding verification block are not present on their corresponding blockchains of the one or more blockchains: replaying the one or more messages onto their corresponding blockchains”, directed to contingent limitations. Therefore, the BRI of claim 9 represents the additional elements/functions of integrity check of most recent verification set. This language further elaborates in the abstract idea of evaluating stored information and electronic recordkeeping identified above with respect to the independent claims 1, 16 and 23. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 2, 3, 4, 6, 7, 8, 9, 17, 18, 19, 21, 22, which represent additional language d), e), f), h), i), j), k), slightly modify the analysis provided with respect to independent claims 1, 16 and 23, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Examiner notes that the specification recites an embodiment in which two or more distributed ledgers are monitored (See, for instance Fig. 8, DLT12 and DLT 14), which appears to represent a practical application of the identified abstract idea. The specification, for instance, recites:
 “As explained earlier, in some scenarios, it may be desirable for an application to utilise two or more different DLTs. As part of this, it may sometimes be necessary to perform a cross-ledger transaction (XLT) in order to move data (for example, a message (as described earlier), or a piece of cryptocurrency, or another other type of information stored on a DLT) from one DLT to another. However, whilst each blockchain may be developed to maintain an order between different blocks on the blockchain (for example, using time stamping), it may be very difficult to reliably discern an order between transactions appearing on different blockchains, since each DLT may utilise different time stamping procedures and/or their clocks used for time stamping may be out of sync. Therefore, when utilising two or more (a plurality) of DLTs, determining and maintaining an order of transactions appearing on the DLTs may be very important for the security and stability of an application that is using the DLTs.”

Therefore, it appears that integrating the abstract idea into an embodiment in which data is combined from two or more DLTs with different time stamping procedures and/or out of sync clocks could lead to eligible claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0089041 A1) in view of Luo (WO 2018/090331 A1).

With respect to claims 1, 16 and 23, Smith et al. teach a computer architecture for effecting a communications layer that maintains a record of an order of messages appearing on at least one of multiple blockchains, the architecture comprising: at least one computer processor; and at least one memory device storing instructions; non-transient computer readable media having instructions stored thereon (see Fig. 1, "Data node 104 receives published blocks in the ledger, verifies transaction data and indexes the transaction data into a searchable database to enable query processing of the data. The data node 104, 120 may include one or more processors 108 for verifying hash values, building master tables, creating indexes, and executing other operations. Data node 104 may include one or more memory elements 110...", paragraph [0024]); and a computer implemented method for effecting a communications layer that maintain a record of an order of messages appearing on at least one of multiple blockchains (Query optimized distributed ledger system) comprising: 
identifying a plurality of messages, wherein each of the messages in the plurality of messages is recorded on at least one of the blockchains (see index, paragraphs [0026]-[0028]; Fig. 2A, creating a query-optimized distributed ledger for snapshots of transaction data, snapshot S1 210, paragraph [0029]; FIG. 6A at 602: "a first snapshot (S1) of transaction data is received. A snapshot may be one or more blocks in a ledger", paragraph [0041]); 
determining a message identifier for each identified message based at least in part on content of the corresponding identified message (see Fig. 2B, paragraph [0030] "Index creation may minimally consist of a twotuple index containing an attribute and reference pointers into the sparse table. Preferably, a three-tuple index that includes hash values is created as shown in FIG. 2B. In FIG. 2B the index records include attribute data 240, reference pointers 242 to a transaction and hash values 244 for the transaction"; Fig. 6A At 604: "the first snapshot is scanned to identify attributes. Attributes may include all attributes identified in the snapshot or may include only those attributes of interest", paragraph [0041]); and 
storing the message identifiers in a data store that is separate from the one or more blockchains as a record of the plurality of messages, wherein the record includes order data indicative of the relative order of the plurality of messages and includes a pointer to each of the messages on a corresponding at least one of the multiple blockchains, whereby the record of the plurality of messages can be used to provide at least one of increased security of the one or more blockchains and/or interoperability between applications and the one or more blockchains (see Fig. 2A, "When indexing snapshot data, sparse table 216 may be created by copying attributes from the blocks of transaction data 202...Data transaction attributes of snapshot S1 220 are copied to sparse table 218 and indexed according to attribute A1 224, attribute A2 226 and attribute A3 228, as indicated by the solid lines... Since ledgers add blocks sequentially, sparse tables and indexes may be constructed sequentially as well", paragraph [0029]; Fig. 2B, sparse table records and paragraph [0030]; paragraph [0031]: "An index may be created to reference to all data transactions containing an attribute and location in the index (e.g., reference pointers). The index may reference the block in the ledger and the bounding transaction for easy bookmarking in the ledger."; Fig. 6A at 608: "the transaction data for the attributes are copied into a first master table. If verified at the transaction level, each transaction may be verified individually, then copied to the master table, or all the transactions may be verified first and then copied together to the master table (M1)"; Fig. 6A at 610: "a first index is constructed for an attribute, in this case, attribute A1. At 612, notification is sent to a query processor that a first index for snapshot S1, attribute Al is complete and available for queries", paragraph [0041]; "Fast access to data in ledgering systems is especially useful for enterprise security monitoring, paragraph [0047]. Even though the claim recite optional elements (see language "or"), see also Fig. 1, interoperability between Application node 106 and ledger data, paragraph [0024]: Application node 106 may include one or more processors 108 and one or more memory elements 110 for making query requests or may include a query processor 116 for performing queries on the indexed transaction data"). 
Although Smith et al. disclose one blockchain i.e. at least one blockchain of multiple blockchains (i.e. Bitcoin and Ethereum) (see paragraphs [0013] and [0021]), Smith et al. do not explicitly disclose a method, architecture and media comprising the alternative: or more blockchains. 
While one of ordinary skill in the art could also reasonably convey that this difference is inherently disclosed by Smith et al., in the interest of compact prosecution Luo discloses a method, architecture and media (Blockchain network, article transaction method and apparatus, and node device) comprising: 
or more blockchains (see FIG. 1, node 103, node 105, node 107 and node 109 are all shared nodes, paragraphs [0045]-[0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the shared node as the transaction node as disclosed by Luo in the method, architecture and media of Smith et al., the motivation being to reduce the length of a single blockchain and reduce the amount of data for each node (see Luo, paragraph [0029]).

With respect to claims 2 and 17, the combination of Smith et al. and Luo teaches all the subject matter of the method and architecture as described above with respect to claims 1 and 16. Furthermore, Smith et al. disclose a method and architecture wherein identifying the plurality of messages comprises: reading the content of each new block added to each of the one or more blockchains (see index, paragraphs [0026]-[0028]; Fig. 2A, creating a query-optimized distributed ledger for snapshots of transaction data, snapshot S1 210, paragraph [0029]; FIG. 6A at 602: "a first snapshot (S1) of transaction data is received. A snapshot may be one or more blocks in a ledger", paragraph [0041]). 

With respect to claims 3 and 18, the combination of Smith et al. and Luo teaches all the subject matter of the method and architecture as described above with respect to claims 2 and 17. Furthermore, Smith et al. disclose a method and architecture wherein identifying the plurality of messages further comprises: comparing the messages in each new block against a relevance criterion; and selecting messages that meet the relevance criterion (see paragraph [0029]; "Data transaction attributes 232 of snapshot S2 212 may be copied to a snapshot S2 sparse table 222 and indexed into a separate index according to attribute Al 234, attribute A2 236, and attribute A3 238, as indicated by the dotted lines"; attributes of interest, paragraph [0041]: "At 604, the first snapshot is scanned to identify attributes. Attributes may include all attributes identified in the snapshot or may include only those attributes of interest."). 

With respect to claims 4 and 19, the combination of Smith et al. and Luo teaches all the subject matter of the method and architecture as described above with respect to claims 3 and 18. Furthermore, Smith et al. disclose a method and architecture wherein storing the record of the plurality of messages in the data store comprises, each time a message is identified in a new block, storing a record of that identified message in the data store, wherein the order data is based on the relative order in which each of the plurality of messages was identified (see paragraph [0029]: "Since ledgers add blocks sequentially, sparse tables and indexes may be constructed sequentially as well"; Fig. 6A, At 608: "the transaction data for the attributes are copied into a first master table"). 

With respect to claims 5 and 20, the combination of Smith et al. and Luo teaches all the subject matter of the method and architecture as described above with respect to claims 1 and 16. Furthermore, Smith et al. disclose a method and architecture wherein: the record of the plurality of messages comprises a plurality of consecutive verification sets, and wherein at least some of the plurality of consecutive verification sets comprise one or more of the message identifiers corresponding to a respective one or more of the plurality of messages (see Fig. 5, snapshots S1-S3, master tables M1-M2, "Snapshot S1 504 is scanned for attributes. Master table M1 510 and index A1_S1 512 are constructed based on attribute A1 identified from snapshot S1 504. Snapshot S2 506 is scanned for attributes. Master table M2 514 and index A1_S2 516 are constructed based on attributes identified from snapshot S2 506."). 
Moreover, with respect to claims 5 and 20, the claims recite non-functional descriptive material. Claims 5 and 20 recite “wherein: the record of the plurality of messages comprises a plurality of consecutive verification sets, and wherein at least some of the plurality of consecutive verification sets comprise one or more of the message identifiers corresponding to a respective one or more of the plurality of messages. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Smith et al., Fig. 1, "Data node 104 receives published blocks in the ledger, verifies transaction data and indexes the transaction data into a searchable database to enable query processing of the data. The data node 104, 120 may include one or more processors 108 for verifying hash values, building master tables, creating indexes, and executing other operations. Data node 104 may include one or more memory elements 110...", paragraph [0024]; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

With respect to claims 6 and 21, the combination of Smith et al. and Luo teaches all the subject matter of the method and architecture as described above with respect to claims 5 and 20. Furthermore, Smith et al. disclose a method and architecture further comprising: storing, on at least one of the one or more blockchains, a record of the most recent verification set of the plurality of consecutive verification sets (see Merkle tree in distributed ledger, paragraph [0032]: "the ledger transaction data may be partitioned into snapshots. Each snapshot may be incorporated into a database optimized for query and data analytics while maintaining data integrity by calculating the Merkle root of each snapshot. A Merkle tree, commonly referred to as a binary hash tree, is a data structure used for efficiently summarizing and verifying the integrity of large sets of data. A Merkle tree is a binary tree having a branching data structure and containing cryptographic hashes. A Merkle tree is used in distributed ledgers to summarize all transactions in a block by producing an overall digital fingerprint of the entire set of transactions. A Merkle tree is constructed by recursively hashing pairs of nodes until there is only one hash, which is called the Merkle root." Further evidenced by paragraph [0037], in which "indexed transactions may be verified using the Merkle tree. This ensures the data integrity of indexed data from a ledger, even when performed by another, such as a data node." In other words, the Merkle tree is stored in the distributed ledger to ensure index data integrity. ). 

With respect to claims 7 and 22, the combination of Smith et al. and Luo teaches all the subject matter of the method and architecture as described above with respect to claims 6 and 21. Furthermore, Smith et al. disclose a method and architecture further comprising: checking that a record of the preceding verification set in the plurality of verification sets is present on the at least one of the one or more blockchains, and if a record of the preceding verification set is not present on the at least one of the one or more blockchains: replaying a record of the preceding verification set onto the at least one of the one or more blockchains (see Fig. 6C, paragraph [0045] "the master tables and indexes from the first and second snapshots are concatenated to create a new baseline for calculating the Merkle root (as described above in FIG. 4) and for establishing previously indexed transactions that will not be indexed with a next snapshot of data transactions." Examiner notes that in the concatenation process the master tables M1 and M2 are concatenated and "At 654, the original master table (i.e., first master table) is replaced by the concatenated table containing the combined attributes of the first and second snapshots"). 

With respect to claim 8, the combination of Smith et al. and Luo teaches all the subject matter of the method as described above with respect to claim 7. Furthermore, Smith et al. disclose a method further comprising: if a record of the preceding verification set is not present on the at least one of the one or more blockchains: checking that each of the messages identified in the preceding verification set is present on its corresponding blockchain of the one or more blockchains, and if one or more of the messages identified in the preceding verification block are not present on their corresponding blockchains of the one or more blockchains: replaying the one or more messages onto their corresponding blockchains (see Fig. 6A, At 656: "the original index (i.e., first index) is replaced by the concatenated index containing data structures for both the first and second snapshots"). 

With respect to claim 9, the combination of Smith et al. and Luo teaches all the subject matter of the method as described above with respect to claim 8. Furthermore, Smith et al. disclose a method further comprising: checking that each of the messages identified in the most recent verification set is present on the at least one of the one or more blockchains, and if one or more of the messages identified in the preceding verification block are not present on their corresponding blockchains of the one or more blockchains: replaying the one or more messages onto their corresponding blockchains (see Fig. 6C, paragraph [0045] "the master tables and indexes from the first and second snapshots are concatenated to create a new baseline for calculating the Merkle root (as described above in FIG. 4) and for establishing previously indexed transactions that will not be indexed with a next snapshot of data transactions." Examiner notes that in the concatenation process the master tables M1 and M2 are concatenated and "At 654, the original master table (i.e., first master table) is replaced by the concatenated table containing the combined attributes of the first and second snapshots"). 

With respect to claim 10, the combination of Smith et al. and Luo teaches all the subject matter of the method as described above with respect to claim 9. Furthermore, Smith et al. disclose a method wherein the record of the most recent verification set comprises a verification set identifier that is determined based at least in part on the contents of the most recent verification set (see Fig 4, intermediate hash blocks 412-418, paragraphs [0034] and [0035]: A Merkle root for snapshot S1 404 may be produced by hashing pairs of blocks (i.e., Block0-Blockl, and Block2-Block3) into intermediate hash blocks 412, 414 until a root hash block is found 416. A new Merkle root may be constructed for snapshot S2 420 by computing the pair ofhash blocks (i.e., Block4-Block5) into intermediate has block 418 where the previous Merkle root in snapshot S1 416 contributes to the ending hash block in snapshot S2 420."). 

With respect to claim 11, the combination of Smith et al. and Luo teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Smith et al. disclose a method wherein the verification set identifier of the most recent verification set comprises a hash of the contents of the most recent verification set (see Fig 4, intermediate hash block 418, paragraphs [0034] and [0035]: A Merkle root for snapshot S1 404 may be produced by hashing pairs of blocks (i.e., Block0-Blockl, and Block2-Block3) into intermediate hash blocks 412, 414 until a root hash block is found 416. A new Merkle root may be constructed for snapshot S2 420 by computing the pair of hash blocks (i.e., Block4-Block5) into intermediate has block 418 where the previous Merkle root in snapshot S1 416 contributes to the ending hash block in snapshot S2 420."). 

With respect to claim 12, the combination of Smith et al. and Luo teaches all the subject matter of the method as described above with respect to claim 11. Furthermore, Smith et al. disclose a method wherein the record of the plurality of messages comprises a plurality of the message identifiers (see Fig. 3, Merkle root calculation for a set of four transactions, paragraph [0033]; Fig. 4, blocks 0-5, paragraph [0034]; "In FIG. 4, ledger 402 has six blocks, Block0-Block5 in its chain. Block0-Block3 are partitioned into snapshot S1 404. Block4-Block5 are partitioned into snapshot S2 406. The data transactions of snapshot S1 408 and the data transactions of snapshot S2 410 include hash values"). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Sun et al. (US 2020/0050595 A1) disclose data storage layer index for efficient information retrieval, including storing auxiliary indexes of the blockchain.
Nolan et al. (US 2019/0349733 A1) disclose decentralized data storage and processing for IOT devices, including efficient indexing for blockchains.
Evans et al. (US 2019/0149633 A1) disclose hierarchical data exchange management system, including multiple data aggregation platforms associated with multiple blockchains and providing additional protection for a system (e.g., by storing information at multiple, geographically disperse nodes making attacks impractical).
Schmidt-Karaca (US 2019/0123889 A1) discloses document flow tracking using blockchain, including a blockchain platform layer including multiple blockchains, where a particular node of the nodes can include all or part of one or more of the multiple blockchains.
Garagiola et al. (US 2019/0042620 A1) disclose method for optimizing queries and retrieve operations in blockchain, involves hashing portion of blockchain transaction data associated with blockchain transaction, and updating blockchain index based on hashed portion of transaction, including updating a blockchain index based on a hashed portion of a transaction.
O'Brien et al. (US 2018/0294956 A1) disclose systems and methods for data backup and authentication using blockchain, including creating a summary sequence of blocks based on the first sequence of blocks, index the summary sequence of blocks of the first sequence of blocks, and generate a header of a new block to be concatenated to the first sequence of blocks based on the summary sequence of blocks.
Cuomo et al. (US 2018/0268151 A1) disclose automatic generating analytics from blockchain data, including indexing blockchain attributes based on analytic requirements.
Banga et al. (US 2018/0218003 A1) disclose ephemeral blockchain data structure, including adding multiple blockchain events as new blocks onto ephemeral blockchain of an ephemeral blockchain network.
Goldfarb et al. (US 2017/0364699 A1) disclose transparent client application to arbitrate data storage between mutable and immutable data repositories, including a database comprising a plurality of blockchains and an index mapping a unique identifier to a given one of the blockchains.

Non-Patent Literature
V. L. Lemieux (NPL 2017, listed in PTO-892 as reference "U") discloses "A typology of blockchain recordkeeping solutions and some reflections on their implications for the future of archival preservation", including blockchain archival preservation practices.
Anonymous (NPL 2017, listed in PTO-892 as reference "V") discloses "Blockchain Transaction Index Mechanism", including an index engine.
Gupta et al. (NPL 2017, listed in PTO-892 as reference "W") disclose "Provenance in Context of Hadoop as a Service (HaaS) - State of the Art and Research Directions", including APIs to access provenance data stored in blockchains, APIs to push provenance data in blockchains as well as APIs for analyzing provenance data in blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685